Title: To John Adams from Joshua Johnson, 30 October 1781
From: Johnson, Joshua
To: Adams, John



Nantes 30 Octo. 1781
Sir

I am this day honord with your polite favour of the 20 Idem covering two Letters one for the President of Congress and the other for Major Jackson, the first will go forward this day by the Sally Cap Worth for Rhode Island, the other shall be sent so soon as I can find out where Major Jackson is. You say there is no News but that of Commodore Gillon and that I must have heard off, this is Sublime to me as I have heard not a word about him and now fear something is not well. We are extreamly anxious for some Arrivals from America, that we may have a full detail of the glorious News brought by the Media and the addition of Conwallaus surrender with his whole Army, a consequence that in my opinion must follow from his Situation. I expect two Vessells every moment which I know was ready, should they fortunately get in I will do myself the honor to write you immediately in the meantime I am with sincere esteem & respect Sir, Your most Obedt. Hbl. Servt.

Joshua Johnson

